DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election of Group I (claims 22-33), in the reply filed on 09/17/2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 34-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/17/2021.
Group II cannot be rejoined under rejoinder practice since it is drawn to a distinct method group.  Applicants are asked to cancel the non-elected Group II claims to expedite allowance.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 
Current Status of 16/865,034
This Office Action is responsive to the October 28, 2020 amended claim-set.
New claims 22-33 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  16/865,034, filed 05/01/2020, as a continuation of 15/672,061, filed 08/08/2017, now U.S. Patent #:  10,851,107.  Application 15/672,061 is a continuation of 14/295,875, filed 06/04/2014, now U.S. Patent #:  9,790,224, and having 1 RCE-type filing therein, which claims foreign priority to the following Indian patent applications:  5567/CHE/2013, filed 12/03/2013; and to 2501/CHE/2013, filed 06/07/2013.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Said copies are filed in the grandparent application 14/295,875 file wrapper.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 1, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over BABU (WO 2011/055215 A2, referenced in IDS of 05/01/2020).


    PNG
    media_image1.png
    441
    619
    media_image1.png
    Greyscale
 and pharmaceutically acceptable salts thereof.  The claimed compound has an ethyl (C2 alkyl) (circled).  The compound of instant claim 22 is a PI3K inhibitor according to the Specification page 1.
Determining the scope and contents of the prior art:

    PNG
    media_image2.png
    365
    595
    media_image2.png
    Greyscale
  (line 15, p. 29), and pharmaceutically acceptable salts thereof (p. 9), used as a PI3K inhibitor (p. 2).  This compound has a methyl (C1 alkyl) (circled).  Furthermore, Babu teaches the possibility of a methyl or ethyl substituent as alternative embodiments for the circled locale (p. 9, lines 17-18).
Said compound is useful to treat T-cell lymphoma in a human patient in need thereof (para [75], [80], and [129]), which helps to teach the method of instant claims 22 and 28.

Ascertaining the differences between the prior art and the claims at issue:
The difference between the claimed compound and the compound of the prior art reference Babu is one carbon atom:  methyl (circled, Babu) versus ethyl (circled, instant claims).

Resolving the level of ordinary skill in the pertinent art:


Considering objective evidence present in the application indicating obviousness or nonobviousness:
	The instant claims 22 and 28 are prima facie obvious in light of the reference BABU.
	The skilled artisan would find obvious before the effective filing date of the claimed invention the instant claimed compound 
    PNG
    media_image1.png
    441
    619
    media_image1.png
    Greyscale
 in light of the prior art compound 
    PNG
    media_image2.png
    365
    595
    media_image2.png
    Greyscale
 given that the only structural difference is over one carbon atom (see circled locales in instant claimed compound and prior art compound).

    PNG
    media_image1.png
    441
    619
    media_image1.png
    Greyscale
 of the instant claim 22 would behave similarly as the compound 
    PNG
    media_image2.png
    365
    595
    media_image2.png
    Greyscale
 (line 15, p. 29), of the prior art reference Babu, despite the minor structural difference (circled in both compounds), given that the Babu compound and the claimed compound share the same function:  both are useful as PI3K inhibitors (p. 2), and given the fact that Babu 
Applicants’ traversal of 05/12/2016 in the grandparent application 14/295,875, does not apply to the obviousness rejection against instant claim 22 since instant claim 22 permits a racemic compound (contains both (R)- and (S)-isomers).  However, the traversal of 05/12/2016 cited unexpected results for the (S)-isomer only (seen in Table 2 on page 27 of the instant Specification).  Applicants do not cite evidence (and the Examiner cannot find any) that the racemic compound of instant claim 22 would similarly show these unexpected results/properties.
Therefore, it is highly recommended that Applicants cancel claims 22 and 28 to render moot this obviousness rejection.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-33 are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over claims 1-20 of Grandparent U.S. Patent No. 9,790,224 B2.  The instant amended claim-set of 10/28/2020 was used to write this rejection.
Although the claims at issue are not identical since the instant is drawn to a method of use of the reference compound, they are not patentably distinct from each other because the reference and instant are drawn to the same underlying compound (S)-2-(1-(9H-purin-6-ylamino)propyl)-3-(3-fluorophenyl)-4H-chromen-4-one, or a pharmaceutically acceptable salt thereof, which is free of (R)-2-(1-(9H-purin-6-ylamino)propyl)-3-(3-fluorophenyl)-4H-chromen-4-one.  Sun Pharmaceutical Industries, Ltd. vs. Eli Lilly and Company, 611 F.3d 1381 (Fed. Cir. 2010).  This explanation teaches the racemic compound of instant claim 22 since the (S)-enantiomer is part of it.  
Reference col. 4 defines “substantially free” of reference claims 1-2 to mean “less than about 10% by weight” thus teaching instant claims 24-27.
Furthermore, reference col. 12 shows that the patient is a human (teaches instant claims 28-33).
Said (R)- and (S)-enantiomers of the reference claims are useful in methods to treat T-cell lymphoma (reference col. 5), thereby teaching instant claims 22-24.
The prohibition against non-statutory double patent rejection under 35 U.S.C. 121 does not apply herein for at least the following reason (E):
(E) The requirement for restriction was withdrawn, in its entirety or in part, by the examiner before the patent issues. With the withdrawal of the restriction requirement, the non-elected claims that are no longer withdrawn from consideration become subject to examination. "The restriction requirement disappears; it is as though it had not been made. With the disappearance of the restriction requirement, the need for a divisional application and the need for the [double patenting] prohibition also disappear."  In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 132 (CCPA 1971). Note that a restriction requirement in an earlier-filed application does not carry over to claims of a continuation application in which the examiner does not reinstate or refer to the restriction requirement in the parent application. Reliance on a patent issued from such a continuation application to reject claims in a later-filed divisional application is not prohibited under 35 U.S.C. 121. Bristol-Myers Squibb Co. v. Pharmachemie BV,
Claims 22-33 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-9 and 14-23 of parent U.S. Patent No. 10,851,107 B2.  The instant amended claim-set of 10/28/2020 was used to write this rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims 1, 14, and 16, and others, anticipate the instantly claimed methods of use of the (S)-enantiomer of base instant claims 22-24.  The racemate compound of instant claim 22 includes the (S)-enantiomer taught by reference claims 1, 14, and 16.
Reference claims 2 and 4, drawn to “less than 5% by weight” anticipate instant claim 24.
Reference claims 2, 4, and 21, drawn to “less than 2.5% by weight” anticipate instant claim 25.
Reference claims 2, 4, and 22, drawn to “less than 1% by weight” anticipate instant claim 26.
Reference claims 2, 4, and 23, drawn to “less than 0.1% by weight” anticipate instant claim 27.
Reference col. 12, drawn to treating a “human patient”, anticipate instant claims 28-33.

Claims 22-23 and 28-29 are provisionally rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-14 and 45 of co-pending Application No. 16/762,870 (reference application).  The reference amended 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
Reference claims 1-6 and 45 anticipates use of the racemate of instant claim 22, which includes the (S)-enantiomer.  Reference claims 1-6 and 45 anticipates instant claim 23.
Reference claims 1-2 and 7 anticipate “human patient” of instant claims 28-29.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are presently allowable as written.
There is no known prior art reference that either teaches or anticipates the (S)-isomer of PI3K inhibitor compound 2-(1-(9H-purin-6-ylamino)propyl)-3-(3-fluorophenyl)-4H-chromen-4-one:  
    PNG
    media_image3.png
    362
    522
    media_image3.png
    Greyscale
 , according to the instant claims.
The Examiner made an obviousness rejection in the Non-Final Office Action of 12/31/2015 in the grandparent application 14/295,875 using the reference BABU (WO 2011/055215 A2, referenced in instant IDS of 05/01/2020), which disclosed a structurally similar PI3K inhibitor compound 
    PNG
    media_image4.png
    274
    428
    media_image4.png
    Greyscale
 2-(1-(9H-purin-6-
In their Remarks of 05/12/2016 (Grandparent application), Applicants persuasively traversed against this obviousness rejection pointing out that Babu does not teach or suggest that the replacement of a methyl group with an ethyl group (chain extension) would result in the observed enhanced PI3K-δ and –γ activity of the instant compounds (seen in Table 2 on pages 26-27 of the instant Specification).  However, these compounds are to the (S)-isomers only.  There is no evidence that these unexpected results would also apply to the (R)-isomer, which is permitted by the racemic compound of instant claim 22 (hence the reason for the obviousness rejection, above, against instant claims 22 and 28).
Accordingly, Babu did not render the (S)-compound of the grandparent and the (S)-isomer of the instant claims obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625